PER CURIAM.
Allen Penoyer appeals from an order summarily denying his motion for post-conviction relief. In Penoyer v. State, 485 So.2d 7 (Fla.2d DCA 1986), we remanded this case with directions either to grant Penoyer a hearing on his allegation of ineffective assistance of counsel, or to attach sufficient portions of the record to demonstrate that Penoyer was not entitled to relief.
After remand the trial court again denied the motion without a hearing, and attached to its order a large number of documents, principally transcripts from Penoyer’s trial. We agree with the trial court that these documents conclusively establish that the motion should be denied. In fact, the allegations contained in the motion are inconsistent with the position taken by Penoyer during his lengthy and detailed trial testimony. Accordingly, the order of the trial court denying the motion for post-conviction relief is affirmed.
GRIMES, A.C.J., and SCHOONOVER and HALL, JJ., concur.